— Motion by Sansan Symone Fung for reinstatement as an attorney and counselor-at-law. Ms. Fung was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 15, 2012. By decision and order of this Court dated May 24, 2013, her application for voluntary resignation was accepted and her name was removed from the roll of attorneys and counselors-at-law.
*935Upon the papers filed in support of the motion and the papers filed in relation thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, Sansan Symone Fung is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Sansan Symone Fung to the roll of attorneys and counselors-at-law. Eng, RJ., Mastro, Rivera, Skelos and Dillon, JJ., concur.